Citation Nr: 9920756	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-01 596a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received, and 
if so, whether the veteran is entitled to service connection 
for a psychiatric disorder.

2.  Whether new and material evidence has been received, and 
if so, whether the veteran is entitled to service connection 
for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

Service records indicate the veteran was enlisted from 
January 1968 to July 1971.  He served on active duty from 
January 12, 1968, to March 16, 1968, and from October 4, 
1968, to October 15, 1968.  His recognized period of service 
totaled two months and 19 days; he did not have 90 days of 
active service.

In November 1972, the RO issued a decision denying the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, and for residuals of a right shoulder 
injury.  The veteran was informed of this decision and did 
not appeal.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which found that no new and material 
evidence had been submitted to warrant reopening the 
veteran's claim.

Additionally, the Board notes that the veteran was scheduled 
for a personal hearing before a hearing officer at the 
Oakland, California RO, and given notice of the date and time 
thereof.  However, the veteran failed to appear for the 
hearing, and there is no indication of record that he 
requested a postponement of said hearing.  Thus, this appeal 
continues as though the veteran's request for a hearing had 
been withdrawn.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  In November 1972, the RO found that the veteran was not 
entitled to service connection for residuals of a right 
shoulder injury or a psychiatric condition; the veteran was 
notified of this decision and did not appeal.

2.  Since the RO's November 1972 decision, new evidence 
bearing directly and substantially on both issues now on 
appeal has been obtained.

3.  There is no competent medical evidence demonstrating the 
appellant currently has a psychiatric disability for which 
compensation benefits are provided that is causally linked to 
his period of active service.

4.  No competent evidence is of record that shows the veteran 
has a current disability causally related to residuals of 
claimed a right shoulder injury in service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's November 1972 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a psychiatric disorder and 
residuals of a right shoulder injury is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disability is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  The veteran's claim of entitlement to service connection 
for residuals of a right shoulder injury is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed an application for VA compensation in June 
1972, alleging that he suffers from a right shoulder 
condition incurred in 1969, and from a psychiatric condition 
incurred in 1968.  The veteran contends his right shoulder 
injury was the result of a fall while in service, and that 
his psychiatric disorder is due to verbal and racial abuse he 
experienced during service.

The veteran's 1968 pre-induction physical examination is 
negative for showing any right shoulder injury or psychiatric 
disorder that may have preexisted service.  Service records 
indicate that the veteran was absent without leave (AWOL) 
immediately after basic training.  The veteran reported that 
he believed that he had to go AWOL because of his difficulty 
speaking English and because he felt harassed by his fellow 
service members.  After a brief period of active service in 
October 1968, the claimant again went AWOL.  While AWOL in 
1969, the veteran was convicted of rape and was referred to 
Atascadero Hospital by the San Joaquin Department of 
Corrections.  

While at the Atascadero Hospital, the claimant was seen for 
psychiatric examination by service physicians and California 
State physicians.  In December 1969, a state examiner found 
the veteran cooperative and well behaved.  The veteran 
reported that he heard voices about three months prior to the 
examination, but he could not recall the message content.  
The veteran denied any history of substantial visual 
hallucinations, but stated that in the past he felt that 
people were "picking on me."  The examining physician noted 
that no previous mental illness was of record.

A service physician saw the veteran for psychiatric 
examination at Atascadero Hospital in April 1971.  A detailed 
history was recorded, indicating the claimant had "a great 
deal" of difficulty with the police in Mexico prior to 
service; he reported he killed a man, although he claimed 
this was in self defense.  He had fled the police to come to 
the United States.  The appellant stated he had been arrested 
in August 1969 after committing a rape of girl (reported 
elsewhere in the record as 10 years of age).  Diagnoses at 
that time included schizophrenia and sexual deviation, 
aggressive sexuality was made.  The examiner noted that the 
veteran was neatly dressed, well groomed, and related in a 
manipulative manner.  Psychological testing was performed 
that showed no evidence of either organicity or psychosis.  
Diagnosis was antisocial personality as manifested by 
antisocial behavior; poor judgment; lack of impulse control; 
and manipulative manner of relating.  

Another state psychiatric examination was performed in 
February 1972, which diagnosed schizophrenia, chronic 
undifferentiated type; sexual deviation, aggressive 
sexuality.  The record reflects that the RO obtained the 
medical records from the Atascadero State Hospital in July 
1972.  The records were sent to the RO with a cover letter 
outlining the medical records enclosed, including the 
diagnoses of schizophrenia and sexual deviation.  

The veteran was also seen for a physical examination by 
service physicians during his hospitalization at Atascadero 
Hospital.  An undated service medial record reflects that the 
veteran was seen for treatment of a "left" shoulder injury 
he allegedly suffered in 1968, when he fell approximately 
four feet off of bleachers.  X-ray examination of the 
"left" shoulder was negative, and physical examination 
showed no muscle atrophy, sensory loss, or crepitation on 
range of motion.  The service physician's impression noted 
the history of the "left" shoulder injury, as reported by 
the veteran, but no pathology was found. 

During a physical examination for service separation in March 
1971, the veteran reported that his fall resulted in a 
fracture and dislocation of his right shoulder.  The veteran 
continued to complain of pain in his right shoulder joint on 
rotation.  Examination showed no limitation of motion or 
atrophy of the right shoulder, and the service examiner 
reported that the veteran was "generally in good physical 
condition."  On the summary of defects, the examiner noted 
no diagnosis or finding of a right shoulder disability.

In November 1972, the RO denied the veteran's claim of 
service connection for residuals of a right shoulder injury, 
holding that the evidence of record showed no current 
diagnosis of a right shoulder injury or residuals thereof.  
Regarding service connection for a psychiatric disorder, the 
RO found that the evidence established diagnosis only for 
antisocial personality, sexual deviation.  The RO 
characterized said diagnosis as a "constitutional or 
developmental abnormality," and denied the claim because the 
disorder was not considered a disability for purposes of VA 
compensation.  The veteran did not appeal the RO's November 
1972 decision.

In May 1997, the veteran filed a request to reopen his right 
shoulder and psychiatric disorder claim.  Regarding his claim 
of right shoulder injury claim, the veteran alleged that his 
condition had worsened since the filing the his original 
claim; that he could "hardly lift anything" with his right 
arm; and that when he tried to lift anything his right 
shoulder "gets numb and is very painful."

The veteran was afforded a VA compensation examination 
pertaining to his right shoulder in July 1997.  The examiner 
recorded the veteran's continuing complaints of intermittent 
ache and crepitation on use of his right shoulder.  The 
veteran reported that cortisone injections were the only 
treatment he sought since leaving military service.  
Examination  showed "slight" crepitation on motion, but no 
particular treatment was indicated other than an occasional 
cortisone injection.  The general appearance of the right 
shoulder was normal, with a full range of motion.  Reflexes 
in the upper extremities were equal and active, and a good 
grip was shown in both hands.  Sensation was intact and 
circulation was normal.  No muscle atrophy was found.  X-rays 
revealed an "essentially normal" condition of the right 
shoulder.  The examiner noted that the claimed problems with 
the right shoulder were "largely subjective" and consisted 
of an intermittent ache and crepitation. 

Additional evidence received since the veteran requested that 
his claim be reopened includes hospital reports from the 
California Department of Mental Health's Metropolitan State 
Hospital.  Those records reflect in-patient treatment the 
veteran received from February 1, 1975, to February 26, 1975, 
after a drug overdose and suicide attempt.  He was diagnosed 
with depressive neurosis on the day of admission, but three 
days later that diagnosis was changed to antisocial 
personality.  A diagnosis of drug dependence was also given.

In August 1997, the RO held that the additional evidence 
submitted was not new and material, and denied the veteran's 
request to reopen his claim of service connection for a right 
injury shoulder injury and a psychiatric disorder.  The 
veteran perfected his appeal in February 1998.


New and Material Evidence Analysis

As noted above, the veteran's June 1972 claim of entitlement 
to service connection for a psychiatric disorder and 
residuals of a right shoulder injury was denied in November 
1972.  The veteran was properly notified of the RO's 
determination, and he did not appeal.  As such, said rating 
decision became final pursuant to applicable VA law and 
regulations.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998); 38 U.S.C.A. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1972).

The Board notes that in the RO's statement of the case and 
its subsequent decisions on the veteran's claim, 
determinations as to whether the veteran had submitted "new 
and material evidence" were based on a standard since 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Federal Circuit in Hodge has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  The United States Court of Appeals for Veterans 
Claims (Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See also Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In the instant case, the Board will assume that the 
additional medical records obtained subsequent to the RO's 
November 1972 decision constitute new and material evidence, 
and by that finding reopens the veteran's claims for service 
connection for a psychiatric disorder and a right shoulder 
disability.  See 38 U.S.C.A. § 5108.  This admittedly dubious 
conclusion is driven by the vague criteria, or perhaps dicta, 
provided in Hodge that new and material evidence is any 
evidence that contributes "a more complete picture."  As 
the concurring opinion in Elkins noted, in essence, what 
evidence would not contribute "a more complete picture?"  
(J. Holdaway, 12 Vet. App. at 220).

Well-Grounded Analysis

Claim for Residuals of a Right Shoulder Injury.  Pursuant to 
Elkins, the Board must next determine whether the reopened 
claims are well grounded.  A person who submits a claim to VA 
has the burden of providing evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) and see Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (defining a well-
grounded claim as one that is plausible; a claim that is 
meritorious on its own or capable of substantiation).  A 
well-grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's induction examination was negative for showing 
a right shoulder injury that may have preexisted service.  
His medical examination upon discharge reflects the veteran's 
claim that he fell while in service, which resulted in a 
fracture and dislocation of his right shoulder.  Examination, 
however, revealed that the veteran was generally in good 
condition.  Although the veteran complained of pain in his 
right shoulder joint upon rotation, the examiner found no 
limitation of motion or atrophy.  No diagnosis of any right 
shoulder disability was recorded.  X-ray examination in 
September 1972 failed to visualize any evidence of 
abnormality of the right clavicle, scapula, or the upper end 
of the right humerus.  VA physical examination in September 
1972 found that the veteran was in no pain, and there was no 
finding of swelling, atrophy, or deformity of his right 
shoulder.  External and internal rotation, flexion, and range 
of abduction were noted as normal.  The examiner noted a 
"diagnosis" of an alleged right shoulder fracture, with no 
residuals found.  Thus, once again, no right shoulder 
disability was found.

As noted above, the July 1997 VA compensation and pension 
examination showed slight crepitation on motion, but no 
particular treatment was indicated other than an occasional 
cortisone injection.  The general appearance of the right 
shoulder was normal, with a full range of motion.  No muscle 
atrophy was found.  X-rays revealed an "essentially normal" 
condition of the right shoulder.  The examiner noted only 
subjective complaints and made no diagnosis of any objective  
right shoulder disability.    

Based on the above, the Board finds that the record contains 
no competent evidence that the veteran had a medically 
diagnosed right shoulder disability in service or that he 
currently manifests a disability of the right shoulder.  Even 
assuming the notations on the current examination of solely 
subjective symptoms constituted a "disability," there is no 
competent medial evidence linking such "disability" to 
service.  In the absence of a current disability, or of 
competent evidence to causally link a current disability to 
disease or injury of service origins, the Board finds that 
the veteran has not presented evidence sufficient to well 
ground his claim of entitlement to service connection for 
residuals of a right shoulder injury.  38 U.S.C.A. § 1131, 
5107(a); 38 C.F.R. § 3.303(a); see Caluza, 7 Vet. App. at 
506; Grottveit, 5 Vet. App. at 93.  

Additionally, because the Board finds that the veteran's 
claim for service connection for residuals of a right 
shoulder injury is not well grounded, it follows that he 
cannot invoke VA's duty to assist in the development of his 
claim.  As the Court stated in Winters, 12 Vet. App. at 206, 
"absent a well-grounded claim, the adjudication process must 
come to a screeching halt."  

Claim for a Psychiatric Disorder.  Initially, the Board finds 
that the veteran's evidentiary assertion that he currently 
suffers from a psychiatric disorder does not constitute 
competent evidence, as that assertion addresses a question of 
medical diagnosis that requires medical expertise in order to 
have probative value.  See Caluza, 7 Vet. App. at 504; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
As noted above, the Court has long held that evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  See Espiritu, supra.  Nothing in the 
claims folder shows that the veteran has any of these 
necessary qualifications to render a medical opinion or 
diagnosis.  

Pertinent medical records reflect diagnoses including 
schizophrenia, chronic undifferentiated type; sexual 
deviation, aggressive sexuality; antisocial personality; 
depressive neurosis and drug dependence.  A personality 
disorder is not a disease within the meaning of the law 
governing the award of compensation benefits.  38 C.F.R. 
§ 3.303(c) (1998).  Service connection may not be granted for 
drug or alcohol dependence or addiction on a direct basis.  
38 U.S.C.A. § 105 (West 1991 & Supp. 1998).

The Board must first point out that the claimant had less 
than 90 days of active service.  Thus, he is not entitled to 
application of the presumptive provisions of the law 
concerning certain chronic diseases, which include a 
psychosis such as schizophrenia.  38 U.S.C.A. § 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. § 3.301(c), 3.307, 
3.309 (1998).  Thus, the only basis upon which service 
connection may be granted in this case is upon a showing that 
a psychiatric disability for which compensation benefits are 
provided was incurred in or aggravated in service.  There is 
no competent medical evidence of record demonstrating the 
presence of a psychiatric disability for which compensation 
benefits are provided during his periods of active service 
from January 12, 1968, to March 16, 1968, and from October 4, 
1968, to October 15, 1968.  There is no competent medical 
evidence or record indicating that a psychiatric disability 
for which compensation benefits are provided, although 
diagnosed post service, had its inception or was aggravated 
during his periods of active service from January 12, 1968, 
to March 16, 1968, and from October 4, 1968, to October 15, 
1968.

The earliest indication of the presence of a psychosis was in 
1969.  The Board notes that this diagnosis was not confirmed 
by the service department examiners.  More significantly, 
there is no current diagnosis of a psychosis of record.  The 
medical evidence added to the record since the determination 
of the 1972 shows that although a diagnosis of depressive 
neurosis was initially entertained in 1975, it was 
subsequently changed to that of a personality disorder.  
Absence a showing of a current psychiatric disability for 
which compensation benefits are provided, the claim is 
clearly not well grounded.  The current record also lacks 
competent medical evidence demonstrating a causal 
relationship between any current psychiatric disability for 
which compensation benefits are provided and a period of 
active service.  

As noted above, because the Board finds that the veteran's 
claim for service connection for a psychiatric disability is 
not well grounded, it follows that he cannot invoke VA's duty 
to assist in the development of his claim.  

Finally, where the Board addresses in a decision a question 
that was not addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved these 
issues on the basis that new and material evidence to reopen 
the claims ahs not been submitted whereas the Board finds 
that the appellant did not meet his initial burden of 
submitting a well-grounded claim.  Since the appellant did 
not meet his initial burden, however, his claim is inherently 
implausible such that any error by the RO is harmless and he 
is not prejudiced.  Winters v. West, 12 Vet. App. 203 (1999); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder and residuals of a right shoulder injury.

The claims for service connection for a psychiatric 
disability and for residuals of a right shoulder injury are 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

